UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1925



BENJAMIN H. KEITH, III,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER       OF     SOCIAL     SECURITY
ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-01-131-1-JKB)


Submitted:   November 30, 2004         Decided:     December 23, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin H. Keith, III, Appellant Pro Se. John Walter Sippel, Jr.,
Ariana Wright Arnold, Divya Bharadwaja, Neil Ray White, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Benjamin H. Keith, III, appeals the magistrate judge’s

decision* upholding the decision of the Commissioner of the Social

Security Administration to deny Keith’s application for additional

retirement benefits under 42 U.S.C. § 417 (2000). We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the magistrate judge.      See Keith v.

Commissioner of SSA, No. CA-01-131-1-JKB (D. Md. filed June 16,

2004; entered June 17, 2004).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge. 28 U.S.C. § 636(c) (2000).

                              - 2 -